                                            Case 4:20-cv-02884-HSG Document 32 Filed 12/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        HECTOR A HERNANDEZ, et al.,                    Case No. 20-cv-02884-HSG
                                   8                     Plaintiffs,                       AMENDED SCHEDULING ORDER
                                   9              v.                                       Re: Dkt. No. 31
                                  10        COUNTY OF ALAMEDA, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On November 25, 2020, the parties requested that the Court modify the scheduling order to

                                  14   accommodate their mediation, which is now scheduled for February 25, 2021. See Dkt. No. 31.

                                  15   The Court agrees that some extension is warranted to accommodate the mediation, but disagrees

                                  16   with the length of the parties’ proposed extension. Having considered the parties’ proposal, the

                                  17   Court finds good cause to amend the prior scheduling order and SETS the following deadlines
                                       pursuant to Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:
                                  18
                                  19
                                                                   Event                                  Deadline
                                  20             Mediation Deadline                            February 25, 2021

                                  21             Close of Fact Discovery                       March 31, 2021
                                                 Exchange of Opening Expert Reports            April 9, 2021
                                  22
                                                 Exchange of Rebuttal Expert Reports           April 23, 2021
                                  23
                                                 Close of Expert Discovery                     May 21, 2021
                                  24             Dispositive Motion Hearing Deadline           July 29, 2021, at 2:00 p.m.
                                  25             Pretrial Conference                           December 14, 2021, at 3:00 p.m.
                                  26             Jury Trial (7 days)                           January 17, 2022, at 8:30 a.m.

                                  27

                                  28   //
                                          Case 4:20-cv-02884-HSG Document 32 Filed 12/02/20 Page 2 of 2




                                   1          These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s standing orders. This

                                   3   terminates Dkt. No. 31.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 12/2/2020

                                   6                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
